DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 April 2020 was considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-8, 10, 11, 13-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by English machine translation of Kim et al. KR 2010006576 (Kim).
Regarding claim 1, Kim teaches (Fig. 4c) a probe test card comprising:
a first substrate (guide 610) having a first surface at which a trench is formed (groove 630 on first surface), and a second surface opposite to the first surface (surface of guide 610 opposite groove 630);
a plurality of test needles (probes 700) including a first end positioned in the trench (end of probe with fitting groove 710 is positioned in groove 630 as shown in Fig. 4e) and a second end (tip 730), which is opposite to the first end (tip 730 opposite end of probe as 710), protruding from the trench (tip 730 protrudes from groove 630); and
a fixing layer (slit blocks 620) formed in the trench to fix the plurality of test needles to the trench (slit blocks secure probes 700 in groove 630),
wherein the fixing layer comprises a ceramic powder (see translation pg. 8, 5th and 6th full paragraphs – layer 621 of slit block 620 is formed of a sintered ceramic powder).
Regarding claim 2, Kim teaches (Figs. 4c) the probe test card of claim 1 further comprising a second substrate (layer 622) attached by an adhesive (see translation pg. 5, 6th full paragraph – adhesive) to the first surface of the first substrate (block 620 with layer 622 is attached to first surface of guide 610 with adhesive).
Regarding claim 6, Kim teaches (Fig. 4c) the probe test card of claim 1, wherein the trench has a size corresponding to a size of a device under test (DUT) (per 
Regarding claim 7, Kim teaches (Figs. 4c) the probe test card of claim 6, wherein the plurality of test needles are arranged in a pattern substantially the same as a pattern of probe pads of the DUT (see translation, last paragraph on pg. 1 and first paragraph on pg. 2 – probe cards have individual probes for contacting wafer or chips under test.  As such the probes have same pattern as device under test).
Regarding claim 8, Kim teaches (Figs. 4c, 4f) the probe test card of claim 7, wherein the plurality of test needles are arranged to have a first gap (see Fig. 4f – probes have spacing b at one end) and a second gap wider than the first gap (probes 700 have a spacing larger than b at the end of the probe opposite side with spacing b.  It is noted that the pending claim language requires all the plurality of the test needles to have a first and second gap.), and at least one dummy needle is arranged between the test needles arranged to have the second gap (see Fig. 4f – center probe 700 as shown in Fig. 4f is considered the “dummy probe” which is arranged between the needles with second gap.).
Regarding claim 10, Kim teaches (Figs. 4c) the probe test card of claim 1, wherein the fixing layer further comprises a resin layer (block 620 includes layer 622 formed of a polymer layer per translation pg. 8, 5th full paragraph).
Regarding claim 11, Kim teaches (Figs. 1, 4a-4f) a probe test card comprising: 
a first substrate (see Fig. 1 – interposer 30.  Probe card 600 shown in Fig. 4a attaches to interposer 30 as shown in Fig. 1); 

a plurality of test needles (see Fig. 4c - probes 700) having ends positioned in the trench (see Fig. 4c – end of probe with fitting groove 710 is positioned in groove 630 as shown in Fig. 4e) in a pattern substantially the same as a pattern of probe pads of a device under test (DUT) (per translation pg. 1 – probe card for wafer probing.  As such, arrangement of probes corresponds to device under test); and
a ceramic powder formed in the trench to fix the test needles (see translation pgs. 8 – 5th and 6th full paragraphs – layer 621 of slit block 620 is formed of a sintered ceramic powder).
Regarding claim 13, Kim teaches (Figs. 1 and 4a-4f) the probe test card of claim 11 further comprising a protecting layer (outer layer 612) formed on the second surface of the second substrate (layer 612 on first surface of guide 610).
Regarding claim 14, Kim teaches (Figs. 1 and 4a-4f) the probe test card of claim 11 further comprising a plurality of needle grooves (slits 623) configured to fix the test needles (probes 700 fits in slits 623), wherein:
the plurality of needle grooves (slits 623) are formed at a bottom surface of the trench (see Fig. 4c – slits 623 are on guide 620 which is inserted in groove 630.  It is noted the dictionary definition of “at” is “indicate the presence or occurrence in, on, or near”.  See Merriam-Webster Dictionary at www.merriam-webster.comdictionary.  Because the slits 623 are “on or near” the bottom surface of groove 630, they are considered to meet the claimed limitation);
the plurality of needle grooves are arranged in the pattern substantially the same as the pattern of the probe pads (see translation, last paragraph pg. 1 and first paragraph pg 2 – probe cards have individual probes for contact wafer or chips under test.  As such the probes have same pattern as device under test); and
the ends of the plurality of test needles are fixed to the needle grooves (ends of probes 700 are fixed in slits 623).
Regarding claim 15, Kim teaches (Figs. 1 and 4a-4f) the probe test card of claim 11, wherein the plurality of test needles (probes 700) are arranged to have a first gap (see Fig. 4f – probes have spacing b at one end) and a second gap wider than the first gap (probes 700 have a spacing larger than b at the end of the probe opposite side with spacing b.  It is noted that the pending claim language requires all the plurality of the test needles to have a first and second gap. ), and at least one dummy needle is arranged between the test needles arranged to have the second gap (see Fig. 4f – center probe 700 as shown in Fig. 4f is considered the “dummy probe” which is arranged between the needles with second gap.).
Regarding claim 17, Kim teaches (Figs. 1 and 4a-4f) the probe test card of claim 11, further comprising a resin layer (block 620 includes layer 622 formed of a polymer layer per translation pg. 8, 5th full paragraph) formed in the trench with the ceramic powder (see translation pgs. 8 – 5th and 6th full paragraphs – layer 621 of slit block 620 is formed of a sintered ceramic powder).
Regarding claim 18, Kim teaches (Figs. 1a and 4a-4f) a method of manufacturing a probe test card, the method comprising:
providing a substrate (guide 610) having a first surface (surface opposite groove 630) and a second surface opposite to the first surface (surface of guide 610 with groove 630);
forming a trench (groove 630) on at least one of the first and second surfaces of the substrate (guide 610 on what is considered second surface), the trench having a size corresponding to a size of a device under test (DUT) (per translation pg. 1 – probe card for wafer probing.  As such, arrangement of probes corresponds to device under test); 
arranging a plurality of test needles (probes 700) in the trench (groove 630) in a pattern substantially the same as a pattern of probe pads of the DUT (per translation pg. 1 – probe card for wafer probing.  As such, arrangement of probes corresponds to device under test); and 
forming a fixing layer (slit blocks 620) in the trench to fix the test needles (slit blocks 620 in groove 630 to fix the probes 700), wherein the fixing layer comprises a resin layer including a ceramic powder (see translation pgs. 8 – 5th and 6th full paragraphs – layer 621 of slit block 620 is formed of a sintered ceramic powder.  Also see layer 622 formed of a polymer layer per translation pg. 8, 5th full paragraph). 
Regarding claim 19, Kim teaches (Figs. 1 and 4a-4f) the method of claim 18 further comprising curing the fixing layer after forming the fixing layer in the trench (see translation pgs. 8 – 5th and 6th full paragraphs – layer 621 of slit block 620 is formed of a sintered ceramic powder).
Regarding claim 20, Kim teaches (Figs. 1 and 4a-4f) the method of claim 18 further comprising forming a protecting layer on the second surface of the substrate (layer 622 formed of a polymer layer per translation pg. 8, 5th full paragraph).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over English machine translation of Kim et al. KR 2010006576 (Kim) in view of Pan et al. US 2016/0299174 (Pan).
Regarding claim 3, Kim teaches (Figs. 4c) the probe test card of claim 1 further comprising a second substrate (see Fig. 1 – interposer 30) attached to the second surface of the first substrate (see Fig. 1 – probe card of Fig. 4c is attached to interposer 30 shown in Fig. 1).
Kim does not explicitly teach the second substrate attached to the first substrate by an adhesive.
Pan teaches (Fig. 4) second substrate attached to the first substrate by an adhesive (see Fig. 4 and para [0017] – interposer 140 is attached to substrate 112 with adhesive 152).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second substrate as taught by Kim to be attached by an adhesive as taught by Pan as not more than predictable use of prior art elements according to established function.  One would be motivated to make such a modification in order to provide a strong mechanical and electrical connection between the multiple layers.
Regarding claim 4, Kim teaches (Fig. 4c) the probe test card of claim 3 further comprising a protecting layer (outer layer 612) formed on the first surface of the first substrate (layer 612 on first surface of guide 610).
Regarding claim 5, Kim teaches (Figs. 4C) the probe test card of claim 4, wherein the protecting layer comprises a ceramic layer (see translation, pg. 8, 5th-6th full paragraph – outer layer 612 is ceramic). 
Regarding claim 12, Kim teaches (Figs. 1 and 4a-4f) the probe test card of claim 11, wherein the first substrate (interposer 30) is attached to the first surface of the second substrate (see Fig. 1 – probe card of Fig. 4c is attached to interposer 30 shown in Fig. 1).
Kim does not explicitly teach first and second substrate being attached by an adhesive.
Pan teaches (Fig. 4) second substrate attached to the first substrate by an adhesive (see Fig. 4 and para [0017] – interposer 140 is attached to substrate 112 with adhesive 152).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second substrate as taught by Kim to be attached by an adhesive as taught by Pan as not more than predictable use of prior art elements according to established function.  One would be motivated to make such a modification in order to provide a strong mechanical and electrical connection between the multiple layers.

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over English machine translation of Kim et al. KR 2010006576 (Kim) in view of Kim et al. US 20180156842 (Kim ‘842).
Regarding claim 9, Kim teaches (Figs. 4c) the probe test card of claim 8, but does not explicitly teach wherein the at least one dummy needle has a length shorter than a length of the plurality of test needles such that there is no contact between the dummy needle and the DUT.
Kim ‘842 teaches (Fig. 1A) at least one dummy needle (probe pin 140) has a length (height 140H) shorter than a length of the plurality of test needles (height 130H of probe pin 130) such that there is no contact between the dummy needle and the DUT (no contact between pad 52 and pin 140 per para [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a dummy needle taught by Kim to have length shorter than the other needles as taught by Kim ‘842 in order to detect over-abrasion of the probes as taught by Kim ‘842 (see para [0027]).
Regarding claim 16, Kim teaches (Figs. 1 and 4a-4f) the probe test card of claim 15, but does not teach wherein the at least one dummy needle has a length shorter than a length of the plurality of test needles such that there is no contact between the dummy needle and the DUT.
Kim ‘842 teaches (Fig. 1A) at least one dummy needle (probe pin 140) has a length (height 140H) shorter than a length of the plurality of test needles (height 130H of probe pin 130) such that there is no contact between the dummy needle and the DUT (no contact between pad 52 and pin 140 per para [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a dummy needle taught by Kim to have length shorter than the other needles as taught by Kim ‘842 in order to detect over-abrasion of the probes as taught by Kim ‘842 (see para [0027]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/Primary Examiner, Art Unit 2868